Appeal: 17-2064      Doc: 22       Filed: 10/12/2018 Pg: 1 of 1
                    Case 1:17-cv-00307-JKB Document 44 Filed 10/12/18 Page 1 of 1




                                                                      FILED: October 12, 2018


                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                          ___________________

                                               No. 17-2064
                                           (1:17-cv-00307-JFM)
                                          ___________________

         KEVIN RICHARDSON

                         Plaintiff - Appellant

         v.

         SHAPIRO & BROWN, LLP; NATIONSTAR MORTGAGE, LLC; RUSHMORE
         LOAN MANAGEMENT SERVICES, LLC; U. S. BANK, N.A.

                         Defendants - Appellees

                                          ___________________

                                             MANDATE
                                          ___________________

                  The judgment of this court, entered September 20, 2018, takes effect today.

                  This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                                    /s/Patricia S. Connor, Clerk
